PONDER, Judge.
Defendant appealed from an award of $1,000.00 attorney’s fees in favor of plaintiff in suits for past due alimony.
The sole issue is the reasonableness of the award.
We affirm.
Plaintiff filed two suits and an amended petition for past due alimony and attorney’s fees. Before trial of the first rule defendant paid the past due amount and made his obligation current. Following a hearing on the second rule, which had been amended, the trial court awarded plaintiff $600.00 in past due alimony and $1,000.00 as attorney’s fees.
Defendant claims the award is unreasonable. While the award may be high, we cannot say upon review of the record that it is an abuse of the trial court’s wide discretion in the award of attorney’s fees. LSA-R.S. 9:305; Bruner v. Bruner, 373 So.2d 971 (2d Cir. 1979); State Department of Highways v. Terrebonne, 349 So.2d 936 (1st Cir. 1977) writ refused 351 So.2d 166.
For the above reasons, the judgment of the trial court is affirmed at appellant’s costs.
AFFIRMED.